DETAILED ACTION
Notice to Applicant

The following is a FINAL action upon examination of application number 16/958,519, filed on 06/26/2020. Claims 12-26 are pending in this application, of which claims 12 and 16-22 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/958,519, filed 06/26/2020 is a national stage entry of PCT/IB2018/001478, International Filing Date: 12/05/2018, claims foreign priority to 2017-252034, filed 12/27/2017.

Response to Amendment

4.	In the response filed November 15, 2022, Applicant amended claims 12, 17, and 18, and did not cancel any claims. Claims 13-15 and 23-26 were previously withdrawn. No new claims were presented for examination. 

5.	The Claim Interpretation under 35 U.S.C. 112(f) has been removed in response to Applicant's amendments to claim 12.

6.	The 35 U.S.C. §112(b) rejection of claim 18 is withdrawn in response to Applicant’s amendment to claim 18 resolving the antecedent basis deficiencies noted in the previous Office action.
7.	Applicant's amendments to claim 12 are hereby acknowledged. The §101 rejection of claims 12 and 16-22 is withdrawn in response to Applicant’s amendment.

Response to Arguments

8.	Applicant's arguments filed November 15, 2022, have been fully considered.

9.	Applicant submits “Turning to Prong Two, Applicant respectfully asserts that any assumed judicial exception is integrated into a practical application.” More specifically, Applicant submits “When looking at the additional limitations as an ordered combination, the invention as a whole amounts to significantly more than social activities or following rules or instructions. The claimed invention addresses the autonomous-driving-centric challenge of the usage rate of a service using vehicles. This is addressed by a server operating to calculate an estimated arrival time at the destination, and by a vehicle receiving the facility information and adjusting the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle, so that a target arrival time at the destination is advanced when a desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by facility information. These are meaningful limitations that add more than managing human activity or interaction, because they solve an autonomous-driving-centric problem...” [Applicant’s Remarks, 11/15/2022, pages 11-12]

	In response to Applicant’s argument that “any assumed judicial exception is integrated into a practical application,” the Examiner agrees. Applicant's amendments and related argument concerning the §101 rejection of claims 12 and 16-22 have been considered and the rejection has been withdrawn in response.

10.	Applicant submits “Similar to the Relocation Icons Example, in amended independent claim 12, additional limitations recite a specific manner of receiving facility information and automatically changing arrival time of a vehicle based on the facility information and estimated arrival time at the destination and by changing at least any one of a travel route and a vehicle speed of the vehicle, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information. This provides a specific improvement over prior systems, resulting in an improved system using vehicle. Thus, this claim would also be eligible.” [Applicant’s Remarks, 11/15/2022, pages 13-14]
	
	Although the Examiner does not agree with Applicant’s analogy to Example 37 – Relocation of Icons on a Graphical User Interface, the Examiner finds that the amended claims, though not necessarily directed to "a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems”, nevertheless provide a solution that relies on additional elements that integrate the abstract idea into a practical application (under Step 2A Prong Two of the eligibility inquiry).

11.	Applicant submits “that amended independent claim 12 is directed to patent eligible subject matter under Step 2B.” [Applicant’s Remarks, 11/15/2022, page 15]

	Regarding the rejection under 35 U.S.C. 101, as noted above, upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims 12 and 16-22 under 35 U.S.C. 101 has been withdrawn.

12.	Applicant submits “Lee fails to disclose improving the usage rate of a service by using vehicles.” [Applicant’s Remarks, 11/15/2022, page 17]

	In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., improving the usage rate of a service by using vehicles) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

13.	Applicant submits “Lee fails to disclose adjusting the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at the destination is advanced.” [Applicant’s Remarks, 11/15/2022, page 17]

	In response, the Examiner first emphasizes that the newly amended limitation is narrower in scope than the feature previously presented in claim 12. Applicant's argument with respect to the limitation “adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle” has been considered, however the argument is primarily raised in support of the amendments to independent claim 12, and therefore is believed to be fully addressed via the updated ground of rejection under §103 set forth below, which provides additional citations to Lawrenson as evidence to teach the new limitation of claim 12. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the updated ground of rejection set forth under §103 below.

14.	Applicant submits “the combination would still fail to render independent claim 12 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.” [Applicant’s Remarks, 11/15/2022, pages 17-18]

	In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

15.	Applicant submits “Sweeney fails to specify a vehicle will receive facility information, and operates to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at destination is advanced. Therefore, Sweeney fails to disclose or suggest at least the above limitation of independent claim 12.” [Applicant’s Remarks, 11/15/2022, page 19]

	Regarding the rejection under 35 U.S.C. § 103, Applicant makes a general assertion that “Sweeney fails to specify a vehicle will receive facility information, and operates to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at destination is advanced.” In response, the Examiner emphasizes that this argument is primarily raised in support of the amendments to independent claim 12, and therefore is believed to be fully addressed via the updated ground of rejection under §103 set forth below. Furthermore, it is noted that Sweeney was not relied upon to disclose the disputed limitation.

16.	Applicant submits “Elliott fails to specify a vehicle will receive facility information, and operates to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at destination is advanced. Therefore, Elliott fails to disclose or suggest at least the above limitation of independent claim 12.” [Applicant’s Remarks, 11/15/2022, page 20]

	Regarding the rejection under 35 U.S.C. § 103, Applicant makes a general assertion that “Elliott fails to specify a vehicle will receive facility information, and operates to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at destination is advanced. Therefore, Elliott fails to disclose or suggest at least the above limitation of independent claim 12.” In response, the Examiner emphasizes that this argument is primarily raised in support of the amendments to independent claim 12, and therefore is believed to be fully addressed via the updated ground of rejection under §103 set forth below. Furthermore, it is noted that Elliott was not relied upon to disclose the disputed limitation.

17.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., Pub. No.: US 2018/0308038 A1, [hereinafter Zhou], in view of Lawrenson et al., Pub. No.: US 2019/0012625 A1, [hereinafter Lawrenson], in further view of Lee et al., Pub. No.: US 2017/0220957 A1, [hereinafter Lee].
As per claim 12, Zhou teaches a vehicle management system (paragraphs 0060, 0062) comprising: 
a server (paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0060, discussing that computer system 400 can be implemented on, for example, a server or combination of servers; paragraph 0009: “A network service, which is implemented by a computer system(s) is provided herein that links service providers (e.g., drivers, couriers, autonomous vehicles (AVs), etc.) with requesting users throughout a given geographic region. In doing so, the network service communicates with a pool of service providers over the given geographic region, each operating one or more computing devices. The network system receives requests for services (e.g., a delivery service, etc.) from requesting users via a designated user or client application executing on the users' mobile computing devices.”; paragraph 0062);

a terminal used by a user (paragraph 0062, discussing that the computer system receives requests from mobile computing devices of individual users [i.e., terminal used by a user]); and

a vehicle (paragraph 0029, discussing that some examples are referenced in context of an autonomous vehicle (AV) or self-driving vehicle (SDV); paragraph 0062, discussing that the communication interface enables the computer system to communicate with one or more networks through use of the network link. Using the network link, the computer system can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles), 

the terminal comprising a transmitter configured to transmit desire information required for determining a desired facility desired by the user to the server (paragraph 0010, discussing that the network system enables users to select, via the user application, items provided by entities. An entity can correspond to an individual, a company, a group, a vendor or merchant, etc., that provides one or more goods or items for sale (e.g., a restaurant, a café, a store, etc.). A service request received by the network system can include a requesting user's selection of items provided by an entity [i.e., the user’s selection of items provided by the restaurant corresponds to the desire information] to be transported by the service provider to a service location for delivery to the requesting user. In the context of a delivery service (e.g., food ordering and delivery service), the service location can be a delivery location at which the service provider is to deliver the requested items to the requesting user; paragraph 0067, discussing that in response to a user input, the user app 532 can be executed by a processor , which can cause an app interface to be generated on a display screen of the user device [i.e., terminal]. The app interface can enable the user to, for example, view available items offered by nearby entities…The app interface can further enable the user to enter or select a service location (e.g., by entering an address…). Furthermore, the app interface can display dynamically determined values associated with the available items. The user can generate a request via user inputs provided on the app interface. For example, the user can select one or more items from the available items in requesting the network service [i.e., This shows transmitting desire information required for determining a desired facility desired by the user to the server]; paragraph 0069), 

the server configured to (paragraphs 0009, 0027, 0060, 0069): 

set a destination of the vehicle on a basis of the desire information (paragraph 0010, discussing that in response to the service request, the network system can notify the entity (e.g., restaurant) of the user's selection. In addition, the network system can identify an available service provider to fulfill the user's request. The network system can transmit an invitation to a provider device of the identified service provider, who can accept the invitation to fulfill the requested service; paragraph 0011, discussing that the user's user device can transmit a query to the network system…The service request can include data indicating the user's selection of one or more of the available items. In response to receiving the service request, the network system can notify the relevant entity (e.g., restaurant) of the user's selection and invite a service provider(s) to fulfill the user's service request (e.g., by delivering the user's selected items from the relevant entity to the user at the desired service location). The network system can also determine a route for the service provider(s). The route can include route segments to the relevant entity [i.e., destination of the vehicle] and to the service location; paragraph 0046, discussing a network system can receive a query from a user device operated by a user over a network. The query can be transmitted by the user device in response to user interactions with a user application executing on the user device. The query received from the user device can include a service location [i.e., the service location corresponds to the destination of the vehicle] and/or a desired service time. The service location can be determined based on geo-location data generated by the user device, entered by the user through the user application (e.g., by entering an address, by searching a name or location, by selecting on an interactive map, etc.), or auto-populated based on historical data pertaining to the user. The desired service time [i.e., This also shows desire information] can correspond to a desired time at which the requested service is to be fulfilled (e.g., a time at which the service provider is to rendezvous with the requesting user). By selecting a desired service time, the requesting user can schedule a service to be performed at a specific time. The network system can make determinations for various aspects of the requested service for the requesting user based on the service location and the desired service time (e.g., identifying available entities nearby in response to the query); paragraph 0069, discussing that the processor can transmit the requests via a communications interface to the backend network system over a network); and 

acquire facility information including information indicative of a situation of the desired facility (paragraph 0011, discussing that in response to receiving the query, the network system can identify entities (e.g., nearby entities, entities located within a specified or predetermined distance from the service location, entities located in a particular geographic region, etc.) that offer items available for selection by the user. In some examples, the network system can also determine available items offered by the identified entities that satisfy the criteria imposed by user inputs; paragraph 0020, discussing that the network system can maintain or access records corresponding to a service capacity requirements for all items provided by entities [i.e., facilities]; paragraph 0031, discussing that the network system communicates with provider devices and with user devices…Users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information [i.e., receiving status information of the entity suggests acquiring facility information including information indicative of a situation of the desired facility – as noted above “As referred to herein, an entity can correspond to an individual, a company, a group, a vendor or merchant, etc., that provides one or more goods or items for sale (e.g., a chef, a baker, a restaurant, a café, a store, etc.).” – see paragraph 0010. The entity (e.g., restaurant) corresponds to the claimed facility]; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time; paragraphs 0034, 0041, 0043, 0046, 0049, 0052),
the server operating to calculate an estimated arrival time at the destination (paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider; paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests...In addition, the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0027), 

receiving the facility information (paragraph 0031, discussing an example network system in communication with user devices, service provider devices, and entities…The network system  communicates with provider devices operated by service providers and with user devices 195 operated by users 197…In addition, the network system 100 communicates with entities 185 [i.e., facilities] to transmit data related to the user's 197 request to the entities 185 and receive data regarding status information [i.e., receiving the facility information]. As used herein, the user device 195 and the provider device 190 can comprise mobile computing devices, VR or AR headsets, desktop computers, on-board computing systems of vehicles, and the like. In addition, the service provider and provider device can be on-board computing systems of autonomous vehicles).

While Zhou teaches acquire facility information including information indicative of a situation of the desired facility (paragraph 0031) and describes adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle (paragraph 0041, discussing that the provider routing and selection engine can dynamically update the route based on real-time data from the entities regarding status of the one or more selected items [i.e., This suggests adjusting the arrival time by changing a travel route]. Accordingly, the route for the selected service provider can be dynamically updated to take into account, for example, any delays at the entities in preparing the one or more selected items; paragraph 0052, discussing that the network system can receive real-time data from entities to update the optimal route. For example, based on real-time data indicating delays at one particular entity, the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays) [i.e., delaying the route segment suggests changing a travel route]; paragraph 0040), Zhou does not explicitly teach that the information is indicative of an empty situation of the desired facility; and the vehicle receiving facility information, and operating, by a navigation device in the vehicle, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle so that a target arrival time at the destination is advanced. Lawrenson in the analogous art of vehicle and restaurant synchronization systems teaches: 

the vehicle receiving the facility information, and operating, by a navigation device in the vehicle, to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle (paragraph 0005, discussing that by allowing a computer to take control of the vehicle's operation a finer level of control may be achieved compared to when a human is driving. This becomes especially true as more and more vehicles become autonomous as communication between the vehicles increases. Consider a vehicle driving to a destination, by allowing a computer to control the vehicles motion many small adjustments can be made to the route and vehicle speed that mean it can arrive at the location at an exact time [i.e., operating, by a navigation device in the vehicle, to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle]. A condition that may detract an autonomous vehicle arriving at an exact time is the actions of other vehicles on the road. For example, if a vehicle slows down in front of the AV (autonomous vehicle) and it is dangerous to pass then it is inevitable that the following AV will be slowed…; paragraph 0017, discussing a synchronization system for synchronizing operations of an AV and a restaurant system of a restaurant, wherein the AV receives, by a user interface of the AV, an order submitted to the restaurant system; obtains initial vehicle data of the AV based on a location of the restaurant, the initial vehicle data including an estimated time of arrival (ETA) at the restaurant; and transmits, to the restaurant system, order data of the order and the initial vehicle data; the restaurant system extracts, from a memory of the restaurant system, at least one food preparation/delivery (FPD) template corresponding to the order data; generates, using a processor of the restaurant system, at least one FPD process for execution by at least one resource of the restaurant based on the order data and the extracted at least one FPD template; generates at least one scheduled instruction to the at least one resource of the restaurant for executing the at least one FPD process by the restaurant system; and determines, based on a progress status of the at least one FPD process being executed, an estimated order completion time for the order; and the synchronization system controls the AV and the restaurant system to minimize a difference between the ETA and the estimated order completion time [i.e., This suggests adjusting an arrival time]; paragraph 0069, discussing that the PAR (process and route) determination algorithm and the PAR re-optimization algorithm may be able to create a request for the AV to change its route, speed or the like [i.e., changing any one of a travel route and a vehicle speed of the vehicle]. Such a request may be a route modification request…; paragraph 0088, discussing that the route modification request may be generated in view of the estimated time of completion for the food order...Further, the generated route modification request may be transmitted to the routing unit...The routing unit in response may route the AV to take local roads taking 30 minutes to avoid paying the toll and to receive the food order with minimal wait time. Transmissions of the route modification request may be performed in view of an unexpected change in estimated food completion time [i.e., This shows the vehicle receiving the facility information]. paragraph 0113, discussing that each order may have an associated finishing time and a delay time. For example, the finishing time may specify a time at which the order is estimated to be ready for delivery. The delay time may specify a delay that can be tolerated by a customer (i.e., time the customer may be willing to wait to receive the food upon arrival by the AV). Further, the delay time may specify a delay that is attributed by a route change, which may be adjusted for without introducing arduous route changes; paragraph 0233, discussing that the demand adjustment server updates the scheduled time of arrival at restaurant A by performing a calculation as appropriate based on the information indicating the guide route and the scheduled arrival time that were sent from the vehicle; paragraph 0235, discussing that the vehicle updates the scheduled arrival time that was calculated by itself to the scheduled time of arrival at restaurant A that was sent from the demand adjustment server. With this measure, the vehicle can set a scheduled time of arrival at restaurant A that reflects information about a traffic situation and weather situation that may vary in real time, and hence can inform the user of a more correct scheduled time of arrival at restaurant A; paragraph 0087).

Zhou is directed to a system for managing service requests. Lawrenson is directed to a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou with Lawrenson because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying Zhou to include Lawrenson’s feature for the vehicle receiving the facility information, and operating, by a navigation device in the vehicle, to adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle, in the manner claimed, would serve the motivation of increasing the convenience of a user by making various adjustments while mediating between a restaurant-side terminal and the autonomous vehicle by means of a server (Lawrenson at paragraph 0136); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Zhou-Lawrenson combination teaches acquire facility information including information indicative of a situation of the desired facility (Zhou, paragraph 0031) and adjust the arrival time by changing at least any one of a travel route and a vehicle speed of the vehicle (Lawrenson, paragraphs 0017, 0069, 0233), the Zhou-Lawrenson combination does not explicitly teach that the information is indicative of an empty situation of the desired facility; and that the arrival time is adjusted when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, so that a target arrival time at the destination is advanced. However, Lee in the analogous art of restaurant reservation management system teaches these concepts. Lee teaches:

acquire facility information including information indicative of an empty situation of the desired facility (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 can be accommodated at 7:45 [i.e., This suggests information indicative of an empty situation of the desired facility] if floor plan is reconfigured for earlier reservations. In such instances, reconfiguring floor plan will increase seating capacity of restaurant; paragraph 0074, discussing that the system may identify available table and seating inventory…); and

when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, to adjust the arrival time so that a target arrival time at the destination is advanced (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 can be accommodated at 7:45 [i.e., This shows adjusting the arrival time so that a target arrival time at the destination is advanced when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information] if floor plan is reconfigured for earlier reservations. In such instances, reconfiguring floor plan will increase seating capacity of restaurant; paragraph 0074, discussing that  the system may identify available table and seating inventory…For example, the system may determine that despite a completely reserved restaurant, a two-person walk-in party can be immediately accommodated at a four-person table based upon existing reservations being seated earlier and information from kitchen indicating they are operating at maximum efficiency and completing orders a head of normal schedule, and POS indicating decrease in turnover time).

The Zhou-Lawrenson combination describes features related to managing service requests. Lee is directed to a restaurant reservation and table management system. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson combination with Lee because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson combination to include Lee’s features for acquiring facility information including information indicative of an empty situation of the desired facility, and adjusting the arrival time that a target arrival time at the destination is advanced, when the desired facility becomes available at a time earlier than the estimated arrival time due to the empty situation indicated by the facility information, in the manner claimed, would serve the motivation of reconfiguring assignments and more efficiently manage reservations (Lee at paragraph 0050); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to calculate a travel route along which the vehicle travels to arrive at the destination (paragraph 0009, discussing that a network service, which is implemented by a computer system, is provided that links service providers (e.g., drivers, couriers, autonomous vehicles (AVs), etc.) with requesting users throughout a given geographic region; paragraph 0011, discussing that the route can include route segments to the relevant entity [i.e., destination]; paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system [i.e., calculate a travel route]. The route can include route segment(s) to the entity (e.g., restaurant) associated with the service request and route segment(s) to the service location associated with the service request; paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0029: “Some examples are referenced herein in context of an autonomous vehicle (AV) or self-driving vehicle (SDV). An AV or SDV refers to any vehicle which is operated in a state of automation with respect to steering and propulsion. Different levels of autonomy may exist with respect to AVs. For example, some vehicles may enable automation in limited scenarios, such as on highways, provided that drivers are present in the vehicle. More advanced AVs can drive without any human assistance from within or external to the vehicle.”; paragraph 0054, discussing that the data corresponding to the optimal route can include content data, such as map data to enable or cause a provider device of the selected provider to display route guidance or an interactive map that includes the optimal route; paragraph 0062, discussing that using the network link, the computer system can communicate with one or more computing devices, one or more servers, one or more databases, and/or one or more self-driving vehicles. In accordance with examples, the computer system receives requests from mobile computing devices of individual users. The executable instructions stored in the memory can include provider routing and selection instructions, which the processor executes to determine an optimal route; paragraph 0031).

As per claim 20, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to acquire temporal information regarding a time for providing a service or item in the desired facility from a device configured to manage the desired facility (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests. If the route includes route segments to multiple entities or multiple service locations, the network system can determine an optimal sequence of entities and/or service locations. The optimal sequence can be determined based on estimated preparation times of items associated with the service requests [i.e., the estimated preparation times of items associated with the service requests correspond to the temporal information regarding a time for providing a service or item in the desired facility], service request status data received from the entities [i.e., This suggests that the information is acquired from a device configured to manage the desired facility], traffic conditions, and the like; paragraph 0031, discussing that the network system communicates with entities 185 to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0027), and

 the vehicle operates to adjust the arrival time on a basis of the temporal information (paragraph 0040, discussing that the provider routing and selection engine can optimize the route based on preparation times associated with the one or more selected items of the request. For example, the provider routing and selection engine can optimize the route to minimize wait times for the service provider as well as the requesting user. For example, based on the preparation times, the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up. The provider routing and selection engine can further optimize the route by determining an order of entities on the route based on the preparation times of the one or more selected items; paragraph 0052, discussing that the optimal routes can be determined based on preparation times associated with the one or more selected items to, for example, minimize wait times for the selected service provider as well as the requesting user. For example, based on the preparation times, the network system can determine the optimal route such that the selected service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up. The network system can further optimize the route by determining a sequence of entities on the route based on the preparation times of the selected items...In addition, the network system can receive real-time data from entities to update the optimal route. For example, based on real-time data indicating delays at one particular entity, the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays) [i.e., adjusting the arrival time]. In this manner, the route for the service provider can remain optimal based on up-to-date information).

While Zhou teaches adjusting the arrival time on a basis of the temporal information, it does not explicitly teach that the vehicle operates to adjust the arrival time. However, Lawrenson in the analogous art of vehicle and restaurant synchronization systems teaches this concept (paragraph 0005, discussing that by allowing a computer to take control of the vehicle's operation a finer level of control may be achieved compared to when a human is driving. This becomes especially true as more and more vehicles become autonomous as communication between the vehicles increases. Consider a vehicle driving to a destination, by allowing a computer to control the vehicles motion many small adjustments can be made to the route and vehicle speed that mean it can arrive at the location at an exact time. A condition that may detract an autonomous vehicle arriving at an exact time is the actions of other vehicles on the road. For example, if a vehicle slows down in front of the AV (autonomous vehicle) and it is dangerous to pass then it is inevitable that the following AV will be slowed. However, as more and more vehicles are becoming autonomous and also have potential ability to communicate with each other, such scenarios may be less likely to occur. Further, when such scenarios do arise, the issue may be resolved through communication between the autonomous vehicles; paragraph 0017, discussing that a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant, wherein the AV receives, by a user interface of the AV, an order submitted to the restaurant system; obtains initial vehicle data of the AV based on a location of the restaurant, the initial vehicle data including an estimated time of arrival (ETA) at the restaurant; and transmits, to the restaurant system, order data of the order and the initial vehicle data; the restaurant system extracts, from a memory of the restaurant system, at least one food preparation/delivery (FPD) template corresponding to the order data; generates, using a processor of the restaurant system, at least one FPD process for execution by at least one resource of the restaurant based on the order data and the extracted at least one FPD template; generates at least one scheduled instruction to the at least one resource of the restaurant for executing the at least one FPD process by the restaurant system; and determines, based on a progress status of the at least one FPD process being executed, an estimated order completion time for the order; and the synchronization system controls the AV and the restaurant system to minimize a difference between the ETA and the estimated order completion time; paragraph 0069, discussing that the PAR (process and route) determination algorithm and the PAR re-optimization algorithm may be able to create a request for the AV to change its route, speed or the like; paragraph 0235, discussing that the vehicle updates the scheduled arrival time that was calculated by itself to the scheduled time of arrival at restaurant A that was sent from the demand adjustment server. With this measure, the vehicle can set a scheduled time of arrival at restaurant A that reflects information about a traffic situation and weather situation that may vary in real time, and hence can inform the user of a more correct scheduled time of arrival at restaurant A).

Zhou is directed to a system for managing service requests. Lawrenson is directed to a synchronization system for synchronizing operations of an autonomous vehicle (AV) and a restaurant system of a restaurant. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou with Lawrenson because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying Zhou to include Lawrenson’s feature for including a vehicle that operates to adjust the arrival time, in the manner claimed, would serve the motivation of increasing the convenience of a user by making various adjustments while mediating between a restaurant-side terminal and the autonomous vehicle by means of a server (Lawrenson at paragraph 0136); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

23.	Claims 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lawrenson, in view of Lee, in further view of Sweeney et al., Pub. No.: US 2019/0109910 A1, [hereinafter Sweeney].

As per claim 16, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the terminal operates to transmit locational information of the terminal to the server (paragraph 0011, discussing that a query can include a desired service location determined using location data generated by the user device or inputted by the requesting user via the user application; paragraph 0014, discussing that a user device can transmit, to the network system, query data corresponding to a query for service. The query data can indicate a service location associated with the query for service; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location. The query can alternatively be transmitted by the operating system of the user device or a component thereof; paragraph 0032, discussing that the user application can determine the service location based on location data generated by the user device (e.g., GPS data) that indicates the user's current location [i.e., This shows transmitting locational information]; paragraphs 0027, 0046); and 

the server operates to create a vehicle allocation schedule on a basis of the locational information of the terminal (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system. The route can include route segment(s) to the entity associated with the service request and route segment(s) to the service location associated with the service request; paragraph 0032, discussing determining the service location based on location data generated by the user device; paragraph 0037, discussing that network system 100 can include a provider routing and selection engine for identifying a service provider from a plurality of service providers to service the request. The service provider can be identified based on its current location relative to the entity [i.e., facility] selected in the request; paragraph 0046, discussing that the service location can be determined based on geo-location data generated by the user device; paragraph 0053, discussing that the network system can identify or select a service provider from a plurality of service providers to fulfill the request for service. For instance, the network system can select a service provider located proximately to an entity and/or the service location [i.e., This shows creating a vehicle allocation schedule on a basis of the locational information of the terminal – as noted in paragraph 0010: “In the context of a delivery service (e.g., food ordering and delivery service), the service location can be a delivery location at which the service provider is to deliver the requested items to the requesting user.”]; paragraph 0039).

The Zhou-Lawrenson-Lee combination does not explicitly teach the vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:

the vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination (paragraph 0011, discussing that the network system can determine routes for the selected service providers by optimizing one or more service parameters, such as estimated fares, wait times, travel times, times of arrival, etc., for the plurality of users; paragraph 0018, discussing that the network system can compute an estimated time of arrival at the service location(s) for each of the users; paragraph 0047, discussing generating, for the selected service providers, routes from their respective current locations to the start location(s) and routes from the start location(s) to the service location(s); paragraph 0061, discussing that the user device can further include a GPS module, which can provide location data indicating the current location of the requesting user to the network system; paragraph 0033, 0037, 0047).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for including a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination, in the manner claimed, would serve the motivation of facilitating the fulfillment of the user request for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: acquire locational information of a plurality of terminals used by a plurality of users from the terminals (paragraph 0012, discussing that embodiments described allow for the network system to manage service providers, service requests, and the network service such that a single service provider can service multiple service requests submitted by different users [i.e., a plurality of users]. The network system can determine whether to group service requests by their associated entities. For instance, the network system can determine that two or more service requests for items from the same entity or from entities located within a certain distance can be serviced by a single service provider. Similarly, the network system can determine to group service requests by their service locations [i.e., the service locations correspond to the locational information of a plurality of terminals used by a plurality of users – as noted above – “a query can include a desired service location determined using location data generated by the user device” - see paragraph 0011]; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location; paragraph 0022, discussing that the route can include route segment(s) to the entity(ies) associated with the service requests and route segment(s) to the service location(s) associated with the service requests. If the route includes route segments to multiple entities or multiple service locations, the network system can determine an optimal sequence of entities and/or service locations; paragraph 0032, discussing  location data generated by the user device (e.g., GPS data) that indicates the user's current location; paragraph 0027); and 

create a vehicle allocation schedule (paragraph 0022, discussing that the network system can determine a route for a service provider to take in fulfilling service requests received by the network system; paragraph 0053, discussing that the network system can identify or select a service provider from a plurality of service providers to fulfill the request for service. For instance, the network system can select a service provider located proximately to an entity and/or the service location; paragraph 0039, discussing that the provider routing and selection engine can also determine a route. The route can be transmitted to the selected service provider to follow in fulfilling the requested service. The route can include a route segment(s) to the entity(ies) and a route segment(s) to the service location(s). For example, if the service provider is identified by the network system to fulfill service requests requesting items from more than entity, the route can include a first route segment from the current location of the selected service provider to a first one of the entities, a second route segment from the first one of the entities to a second one of the entities, etc. Furthermore, if the service provider is identified by the network system to fulfill service requests having different service locations, the route an include a segment from the last one of the entities to the first one of the service locations, a segment from the first one of the service locations to a second one of the service locations, etc.).

While Zhou teaches create a vehicle allocation schedule, it does not explicitly teach create a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:

create a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users (paragraph 0014, discussing that the network system can optimize the routing of the selected service providers such that two or more of the plurality of users are serviced by the same service provider. For instance, in response to a multi-user service request, the network system, based on the optimization and selection process, can determine that, based on contemporaneous conditions, it is desirable to group two or more users of the plurality of users such that they can be serviced by a single service provider; paragraph 0030, discussing that the multi-user service request can indicate the start location and identification information of the plurality of users. The network system, in response to receiving the multi-user service request, can retrieve user data from database 145 and to transmit service notifications to the user devices of the plurality of users using the retrieved user data. In response to the service notifications 143, the users can input (e.g., enter an address, select on a map,…, etc.) via the user application respective service locations. The respective service locations can be transmitted from the user devices to the network system. In a similar fashion, for a multi-user service request requesting services from a plurality of start locations to a service location [i.e., destination], the plurality of users can individually enter their respective start locations; paragraph 0061, discussing that the user device  can further include a GPS module, which can provide location data  indicating the current location of the requesting user to the network system).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for creating a vehicle allocation schedule from when the users get on the vehicle to share a ride to when the users arrive at the destination, on a basis of the locational information of the terminals used by the users, in the manner claimed, would serve the motivation of facilitating the fulfillment of the multi-user requests for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches operating to: acquire, by the server, information regarding a vacant time of the desired facility from a device configured to manage the desired facility (paragraph 0011, discussing that in response to receiving the query, the network system can identify entities (e.g., nearby entities, entities located within a specified or predetermined distance from the service location, entities located in a particular geographic region, etc.) that offer items available for selection by the user. In some examples, the network system can also determine available items offered by the identified entities that satisfy the criteria imposed by user inputs; paragraph 0020, discussing that the network system can maintain or access records corresponding to a service capacity requirements for all items provided by entities [i.e., facilities]; paragraph 0031, discussing that using the network service provided by the network system, users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time [i.e., This suggests acquiring information regarding a vacant time of the desired facility]. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time; paragraph 0027);

transmit, from the server, the information regarding the vacant time of the desired facility to the terminal used by the user (paragraph 0031, discussing that using the network service provided by the network system, users can view and select among available items offered by entities. Furthermore, users can request a service related to the user's selection…In addition, the network system communicates with entities to transmit data related to the user's request to the entities and receive data regarding status information; paragraph 0033, discussing that query processing receives the query and, in response, determines available entities...In addition, the query processing can identify available entities based on their hours of operation as compared with a time of receipt of the query or a service time indicated in the query; paragraph 0047, discussing that he the network system can also identify entities based on the desired service time. For example, the network system can exclude entities that are outside their operating hours at or around the desired service time); and

acquire, by the server, information regarding the arrival time at the destination and locational information of the terminal used by the user from the terminal used by the user (paragraph 0011, discussing that a query can include a desired service location determined using location data generated by the user device or inputted by the requesting user via the user application; paragraph 0017, discussing that the user application can also automatically transmit a query to the network device in response to detecting that location data generated by the user device indicates that the user has changed his or her location [i.e., locational information]. The query can alternatively be transmitted by the operating system of the user device or a component thereof; paragraph 0022, discussing that the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider; paragraph 0032, discussing that the user application can determine the service location based on location data generated by the user device (e.g., GPS data) that indicates the user's current location).

The Zhou-Lawrenson combination does not explicitly teach the arrival time being designated by the user on a basis of the vacant time; and create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. Lee in the analogous art of reservation management systems teaches: 

the arrival time being designated by the user on a basis of the vacant time (paragraph 0068, discussing that the system may identify available table and seating inventory that optimizes restaurant capacity, while considering existing reservations, configurability of floor plan, and overall performance of the kitchen and serving staff. For example, system may determine that a six-person party requesting a reservation at 8 [i.e., The arrival time being designated by the user] can be accommodated at 7:45 if floor plan is reconfigured for earlier reservations; paragraph 0074, discussing that the system may identify available table and seating inventory…For example, the system may determine that despite a completely reserved restaurant, a two-person walk-in party can be immediately accommodated at a four-person table based upon existing reservations being seated earlier and information from kitchen indicating they are operating at maximum efficiency and completing orders a head of normal schedule, and POS indicating decrease in turnover time).

The Zhou-Lawrenson combination describes features related to managing service requests. Lee is directed to a restaurant reservation and table management system. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson combination with Lee because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson combination to include Lee’s feature for including an arrival time being designated by the user on a basis of the vacant time, in the manner claimed, would serve the motivation of reconfiguring assignments and more efficiently manage reservations (Lee at paragraph 0050); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Zhou-Lawrenson combination does not explicitly teach create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination. However, Sweeney in the analogous art of optimization of service requests teaches this concept. Sweeney teaches:

create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination (paragraph 0011, discussing that the network system can determine routes for the selected service providers by optimizing one or more service parameters, such as estimated fares, wait times, travel times, times of arrival, etc., for the plurality of users; paragraph 0018, discussing that the network system can compute an estimated time of arrival at the service location(s) for each of the users; paragraph 0047, discussing generating, for the selected service providers, routes from their respective current locations to the start location(s) and routes from the start location(s) to the service location(s); paragraph 0061, discussing that the user device can further include a GPS module, which can provide location data  indicating the current location of the requesting user to the network system; paragraph 0033, 0037, 0047).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Sweeney is directed to a method for dynamic optimization of service requests. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Sweeney because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Sweeney’s feature for create, in the server, a vehicle allocation schedule including information on a location at which the user gets on the vehicle and information on the arrival time at which the vehicle arrives at the destination, in the manner claimed, would serve the motivation of facilitating the fulfillment of the multi-user requests for service (Sweeney at paragraph 0011), or in the pursuit of improving the operation and efficiency in managing the on-demand network service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
24.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Lawrenson, in view of Lee, in further view of Elliott et al., Pub. No.: US 2017/0011319 A1, [hereinafter Elliott].

As per claim 19, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: estimate the arrival time at the destination (paragraph 0022, discussing that the route for the service provider can including timing information such that the service provider arrives at an entity at or around the time when the entity is estimated to have finished preparing item(s); paragraph 0027, discussing that one or more examples described may be implemented, in whole or in part, on computing devices such as servers; paragraph 0040, discussing that the provider routing and selection engine can determine the optimal route such that the service provider arrives at the location of an entity at or around the time that a selected item being prepared by the entity is estimated to be ready for pick-up; paragraph 0070, discussing that the app interface can also display useful information such as an estimated time of arrival of the selected service provider).

Zhou does not explicitly teach manage a reservation time for the desired facility; change the reservation time so as to correspond to the estimated arrival time; and transmit information including the changed reservation time to a device configured to manage the desired facility. However, Elliott in the analogous art of queue management systems teaches these concepts. Elliott teaches:

manage a reservation time for the desired facility (paragraph 0129, discussing that a customer may wish to place an order for dinner at 3 pm for a 7 pm pickup [i.e., reservation time]; paragraph 0151, discussing that alternatively, or indeed, in addition, the system may note a delay in production whereby the scheduled fulfilment time of 8:55 am [i.e., reservation time]  will not be achieved, and is replaced by a fulfilment time of 9.10 am. The revised time 9:10 am is communicated to the digital device of the user who can then elect to delay their journey so that they arrive at 9:10 am instead of 8.55 am);

change the reservation time so as to correspond to the estimated arrival time (paragraph 0129, discussing that if the system later detects the customer is delayed and the order has not begun production, the order will be replaced by the most optimal order for kitchen production and customer pickup. Each customer will be able to track their fulfilment time and receive alerts to leave their current location to time customer arrival with fulfilment; paragraph 0143, discussing that the system continues to monitor the selected vendor performance and proactively messages and guides the user with a view to matching arrival time with the user at the point of delivery/order fulfilment with the actual time of order fulfilment; paragraph 0151); and 

transmit information including the changed reservation time to a device configured to manage the desired facility (paragraph 0150, discussing that at 8:45 am, a pre-emptive prompt message is sent to portable digital device of user to the effect ‘Shall we order a pizza for you on your way to work today?’ to which the user replies ‘yes’ thereby setting up an order for fulfilment. The system via GPS unit monitors the initial passage of the user to their workplace and determines that they have elected to travel via second route. The system therefore transmits order to the store closest to that route, specifically to that store's local queue management processor. The system monitors the initial progress of the user along route and determines initially that the user  will arrive at store  around 8:55 am and therefore schedules the order to be fulfilled at that time [i.e., reservation time]. In the course of monitoring, it becomes clear closer to 8:50 am that the user's progress is slower than usual based on GPS data received and therefore, the order is rescheduled for fulfilment at 9:10 am [i.e., changed reservation time] which time ultimately coincides with the arrival time of user at the store [i.e., This shows transmitting information including the changed reservation time to a device configured to manage the desired facility]. In this manner, both the order itself is pre-emptively created and the production equipment is pre-emptively managed via local queue management processor and local store production equipment in order to effect substantial coincidence of order pick up time with order fulfilment time).

Examiner notes that Elliott, in addition to Zhou as cited above, also teaches: estimate the arrival time at the destination (paragraph 0150, discussing that the system monitors the initial progress of the user along route and determines initially that the user  will arrive at store  around 8:55 am and therefore schedules the order to be fulfilled at that time. In the course of monitoring, it becomes clear closer to 8:50 am that the user's progress is slower than usual based on GPS data received and therefore, the order is rescheduled for fulfilment at 9:10 am which time ultimately coincides with the arrival time of user at the store).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Elliott is directed to a method for managing parameters associated with a product or service order by a user and its subsequent delivery to the user. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Elliott because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Elliott’s features for managing a reservation time for the desired facility, and changing the reservation time so as to correspond to the estimated arrival time, in the manner claimed, would serve the motivation of coordinating the efficient and convenient delivery of an order by the customer from a service or product supplier (Elliott at paragraph 0089); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

25.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of  Lawrenson, in view of Lee, in further view of Angert et al., Pub. No.: US 2006/0010037 A1, [hereinafter Angert].

As per claim 21, the Zhou-Lawrenson-Lee combination teaches the vehicle management system according to claim 12. Zhou further teaches wherein the server operates to: acquire information representing a cooking situation in the desired facility from a device configured to manage the desired facility (paragraph 0040, discussing preparation times associated with the one or more selected items of the request; paragraph 0041, discussing real-time data from the entities regarding status of the one or more selected items (e.g., preparation status, etc.); paragraph 0052, discussing that based on real-time data indicating delays at one particular entity (e.g., restaurant) [i.e., the real-time data indicating delays at one particular restaurant corresponds to the information representing a cooking situation in the desired facility], the network system can update the optimal route to account for the delays (e.g., re-order the order of entities or delaying the route segment to the particular entity experiencing the delays). In this manner, the route for the service provider can remain optimal based on up-to-date information), and

transmit the information representing the cooking situation (paragraph 0021, discussing that the network system can transmit additional information to the entity(ies) regarding the selected items while the service request is pending (e.g., in queue to be prepared by the entity(ies)). For example, the network system can inform the entity(ies) to delay or expedite the preparation of the items such that the service request can be serviced by a particular service provider; paragraph 0041).

While Zhou teaches transmit the information representing the cooking situation, Zhou does not explicitly teach transmit the information representing the cooking situation to the vehicle, and a display provided in the vehicle operates to display the cooking situation. However, Angert in the analogous art of order management systems teaches this concept. Angert teaches:

transmit the information representing the cooking situation to the vehicle, and a display provided in the vehicle operates to display the cooking situation (paragraph 0010, discussing that the system provides an Internet site serving a customer interface having a list of prepared food items available for delivery within a short time interval and estimated delivery times generated in conformity with a predetermined locale associated with a customer. Additionally, map tracking information of a selected item's prospective delivery status and/or location may be provided for viewing by one or more users. A sales and/or auction activating control is provided for selection of a prepared food item by the customer. Upon selection of a prepared food item by the user, delivery is scheduled…Periodic display is made of estimated arrival time and optionally a map showing the progress and route of a delivery vehicle assigned to deliver the selected prepared food item. Food may be prepared at a fixed location, or prepared en-route with order information communicated directly to the delivery vehicle [i.e., This shows transmitting the information representing the cooking situation to the vehicle]; paragraph 0014, discussing that he delivery systems may be individual vehicles associated with and possibly owned by a particular food service franchise, or may be a vehicle owned by a delivery service or other organization that delivers and/or prepares food from multiple food vendors under a franchise or other agreement with each food vendor; paragraph 0015, discussing that equipment within the vehicle may include capability and inventory information systems for automatically determining the availability of food items and relaying information back to the server via the communication link so that available items may be displayed for purchase…; paragraph 0053, discussing that the vehicle contains mobile laptop/palmtop computer serving as driver computer attached to a graphical display  displaying a driver browser page; paragraph 0055, discussing that the driver of vehicle receives a dynamic list of delivery tasks from server that appearing on graphical display, based on current order and delivery status information. Other information such as the order number and end customer information may also be displayed; paragraphs 0029, 0053, 0057, 0064).

The Zhou-Lawrenson-Lee combination describes features related to managing service requests. Angert is directed to a system for delivering and modifying sales and delivery of prepared food items. Therefore they are deemed to be analogous as they both are directed towards request management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zhou-Lawrenson-Lee combination with Angert because the references are analogous art because they are both directed to solutions for restaurant and vehicle operation management, which falls within applicant’s field of endeavor (vehicle management method), and because modifying the Zhou-Lawrenson-Lee combination to include Angert’s feature for transmitting the information representing the cooking situation to the vehicle, and including a display provided in the vehicle operates to display the cooking situation, in the manner claimed, would serve the motivation of enhancing the delivery progress experience (Angert at paragraph 0009); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Cudak et al., Pub. No.: US 2015/0276412 A1 – describes a dynamic adjustment mode that makes adjustments to a route, driving speed and/or the in-vehicle activity in order to preserve the synchronicity between the end of the trip and the completion of the in-vehicle activity.
B.	Urano, Pub No.: US 2018/0181128 A1 – describes an autonomous driving system capable of improving an occupant's convenience regarding setting of a destination.
C.	Mattingly et al., Pub. No.: US 2018/0082353 A1 – describes adjusting and synchronizing the timing and speed of an automated vehicle wash apparatus by selecting one of various vehicle wash options that provide sufficient time for preparation and assembly of a customer’s order.
D.	Dorling, Kevin, et al. "Vehicle routing problems for drone delivery." IEEE Transactions on Systems, Man, and Cybernetics: Systems 47.1 (2016): 70-85 – describes optimizing the routes taken by a fleet of drones to deliver food to assigned locations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683